996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald HANSEN, Petitioner-Appellant,v.U.S. PAROLE COMMISSION;  J.J. Clark, Respondents-Appellees.
Nos. 92-6519, 92-6541.
United States Court of Appeals, Sixth Circuit.
June 24, 1993.

Before:  NELSON and SUHRHEINRICH, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court for initial consideration of appellate jurisdiction.   A review of the record indicates that the case was dismissed by order filed August 25 and the judgment of the district court was entered September 3, 1992.   A motion for reconsideration of the decision was served August 30 and filed September 4.   Notices of appeal were filed on September 4 (appeal No. 92-6519) and September 10 (appeal No. 92-6541).   Reconsideration was denied by order filed September 14, 1992, and entered September 15.


2
This court lacks jurisdiction in these appeals.   The motion for reconsideration was served within 10 days of entry of the decision as calculated pursuant to Fed.R.Civ.P. 6(a).   As such, it is construed as a Fed.R.Civ.P. 59(e) motion and tolled the appeal period as provided by Fed.R.App.P. 4(a)(4).   See Moody v. Pepsi-Cola Metro.  Bottling Co., 915 F.2d 201, 206 (6th Cir.1990);   Kennedy v. City of Cleveland, 797 F.2d 297, 304-05 (6th Cir.1986), cert. denied, 479 U.S. 1103 (1987).   A notice of appeal filed before disposition of a time-tolling motion has no effect.   A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion.   Osterneck v. Ernst & Whinney, 489 U.S. 169, 173-74 (1989);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).   No new notice of appeal has been filed since the entry of the order denying the motion for reconsideration.


3
Accordingly, it is ORDERED that appeal Nos. 92-6519 and 92-6541 be, and they hereby are, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.